MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                      Aug 07 2015, 8:37 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Timothy J. Burns                                         Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Mahouton Dassi,                                          August 7, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1501-CR-34
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina R.
                                                         Klineman, Judge
Appellee-Plaintiff                                       The Honorable Marshelle Broadwell,
                                                         Commissioner
                                                         Cause No. 49G17-1410-CM-47551




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-34 | August 7, 2015     Page 1 of 5
[1]   Mahouton Dassi appeals his conviction for Battery Resulting in Bodily Injury, 1

      a class A misdemeanor. Finding that the State presented sufficient evidence to

      negate Dassi’s claim of self-defense, we affirm.


                                                     Facts
[2]   On October 10, 2014, Dassi began to argue with his wife, Curisa Davis, after

      she accused him of infidelity and told him that she wanted a divorce. The

      argument escalated and Davis attempted to leave the apartment with her

      children. At this point, Dassi grabbed Davis by her purse and pulled her back

      into the apartment. Davis fell to the floor. Dassi then took Davis’s wallet, car

      keys, and cell phone to prevent her from leaving.


[3]   Davis then got up from the floor and ran towards the balcony, but Dassi

      blocked her path and pushed Davis onto the couch. Dassi put his hands around

      Davis’s neck and began to strangle her. Davis tried to yell for help but she

      could not breathe and was beginning to lose consciousness. Dassi finally

      released Davis after she managed to grab his groin. Davis again attempted to

      flee the apartment, but Dassi blocked her path this time as well.


[4]   Davis then grabbed a knife in an attempt to scare Dassi away from her. This

      was to no avail as Dassi knocked the knife out of Davis’s hand and began

      chasing her around the kitchen. Davis finally managed to exit the apartment




      1
          Ind. Code § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-34 | August 7, 2015   Page 2 of 5
      and run to the apartment of her neighbor, Claire Guzman. Davis’s ordeal was

      not over, however, as Dassi managed to follow her into Guzman’s apartment.

      Once inside, Dassi shoved Davis against the wall. Dassi then took Guzman’s

      cell phone to prevent her from calling the police. Guzman repeatedly told

      Dassi to leave her apartment and Dassi eventually left, which allowed Guzman

      the opportunity to call the police.


[5]   On October 14, 2014, the State charged Dassi with class A misdemeanor

      battery. On January 8, 2015, following a bench trial, Dassi was found guilty as

      charged. The trial court sentenced Dassi to 180 days imprisonment, fully

      suspended to probation. Dassi now appeals.


                                   Discussion and Decision
[6]   At trial, Dassi claimed that he acted in self-defense. He now argues that the

      State failed to present sufficient evidence to rebut this claim. When reviewing a

      challenge to the sufficiency of the evidence, we neither reweigh the evidence

      nor judge the credibility of the witnesses. Wallace v. State, 725 N.E.2d 837, 840

      (Ind. 2000). We will affirm if there is sufficient evidence of probative value to

      support the trier of fact’s conclusion. Id.


[7]   Self-defense is a legal justification for an otherwise criminal act. Id. Indiana

      Code section 35-41-3-2(c) provides that “[a] person is justified in using

      reasonable force against any other person to protect the person or a third person

      from what the person reasonably believes to be the imminent use of unlawful

      force.” When a defendant raises a claim of self-defense, he is required to show:

      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-34 | August 7, 2015   Page 3 of 5
      (1) that he was in a place where he had a right to be; (2) that he acted without

      fault; and (3) that he had a reasonable fear of death or great bodily harm. Id.

      “When self-defense is raised and finds support in the record, the State has the

      burden of negating at least one of the necessary elements.” McEwen v. State, 695
N.E.2d 79, 90 (Ind. 1998).


[8]   It is immediately apparent from the facts of this case that the State presented

      sufficient evidence to rebut Dassi’s self-defense claim. Dassi’s own recitation of

      the facts shows that he was the initial aggressor—grabbing Davis by her purse

      and pulling her to the floor to prevent her from leaving. Appellant’s Br. p. 2.

      An initial aggressor is not justified in using force unless he “withdraws from the

      encounter and communicates to the other person the intent to do so and the

      other person nevertheless continues or threatens to continue unlawful action.”

      I.C. § 35-41-3-2(g)(3). The evidence presented here paints no such picture.


[9]   At trial, Davis testified that Dassi persistently battered her in a continuing effort

      to prevent her from leaving the apartment as well as to prevent her from calling

      the police. Tr. p. 12-24. This evidence clearly shows that Dassi did not act

      without fault and allows for the reasonable inference that he had no fear of

      death or great bodily harm. Davis also testified that the battery continued

      inside Guzman’s apartment, showing that Dassi was not in a place where he

      had a right to be. Tr. p. 23. Consequently, all of the elements that Dassi was

      required to show to maintain his self-defense claim were sufficiently negated by

      the State’s evidence.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-34 | August 7, 2015   Page 4 of 5
[10]   Dassi also testified at trial and, on appeal, he would prefer that we credit his

       version of events, which he believes supports his self-defense claim. Appellant’s

       Br. p. 3. However, it was for the trial court to weigh the conflicting evidence

       and we refuse Dassi’s request to reweigh this evidence on appeal.


[11]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-34 | August 7, 2015   Page 5 of 5